 

Exhibit 10.28

 

CONSENT, WAIVER AND

AMENDMENT NO. 3 TO

SECURED CONVERTIBLE PROMISSORY NOTE

AND LETTER AGREEMENT

 

GREENWOOD HALL, INC. a Nevada corporation (including any successor in interest
thereto, “Company”), COLGAN FINANCIAL GROUP, INC., a Connecticut corporation
(“CFG”) and ROBERT LOGAN (“Logan,” and together with CFG, the “Holder”), are
parties to that certain Secured Convertible Promissory Note, dated December 18,
2014; Consent, Waiver and Amendment No. 1 (“First Amendment”) to Secured
Convertible Promissory Note dated April 13, 2015; and Consent, Waiver and
Amendment No. 2 (“Second Amendment”) to Secured Convertible Promissory Note
dated September 15, 2015 (collectively, as hereafter amended, the “Note”),
together with a Letter Agreement dated December 18, 2014 between the Company and
the Holder (the “Letter Agreement”); and desire to further amend such Note and
Letter Agreement pursuant to this Consent, Waiver and Amendment No. 3 to Secured
Convertible Promissory Note (this “Amendment”), which Amendment is hereby dated
as of October __, 2016 (the “Effective Date). Capitalized terms used, but not
otherwise defined, shall have the meanings set forth in the Note.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Holder hereby agree as follows:

 

1.          Confirmations. As of October 6, 2016, Company hereby confirms that
it is unconditionally indebted to Holder in the amount of $400,000.00,
reflecting principal and accrued interest through October 6, 2016. Company
hereby confirms to Holder that it is unconditionally indebted to the Holder for
all amounts owed under the Note and that Company has no claims, causes of action
or counterclaims, whatsoever, in law or equity, in connection with the Note.

 

2.          Consent to Certain Transactions; Waiver of Existing Defaults.
Subject to the conditions set forth in this Amendment, Holder agrees as follows:

 

(a)          Holder consents to Company’s grant of a senior security interest in
all of the Collateral to Moriah Education Management, LLC (“Moriah”) pursuant to
that certain Loan and Security Agreement, dated concurrently herewith, by and
among Company and its subsidiary, PCS Link, Inc. (each and collectively, the
“Borrower”) and Moriah.

 

(b)          Holder hereby waives any defaults or events of default known to
exist as of the date hereof under the Note, but not defaults or events of
default that are unknown or arise after the date hereof under the Note.

 

 

 

 

3.           Amendments to Note and Letter Agreement.

 

(a)          The parties agree that the interest rate charged under the Note
shall be twelve percent (12%) per annum.

 

(b)          The parties agree that the Maturity Date shall be December 31,
2017.

 

(c)          The parties agree that at any time prior to the Maturity Date, the
Holder at its sole option and discretion, may, upon written notice to Company,
convert the outstanding principal, and at the Holder’s option, accrued interest
outstanding under this Note, into a number of shares of Common Stock equal to
the quotient obtained by dividing the outstanding principal amount of this Note,
plus (if applicable) accrued interest, by the greater of (i) 85% of the volume
weighted average price per share of the Common Stock of Company as reported by
the exchange or over the counter market on which Company's stock is traded for
the ten (10) trading days prior to the date that the notice of conversion is
provided to Company by the Holder or (ii) Five Cents per share ($0.05);
provided, in the event that Company fails to make required interest payments or
there is an existing any Event of Default under the Note, the number of shares
of Common Stock to be issued to the Holder upon such conversion shall be equal
to the outstanding principal amount of this Note divided by the greater of (i)
85% of the volume weighted average price per share of the Common Stock of
Company as reported by the exchange or over the counter market on which
Company's stock is traded for the ten (10) trading days prior to the date that
the notice of conversion is provided to Company by the Holder or (ii) One Cent
per share ($0.01). If the Holder elects not to convert the accrued interest
outstanding under this Note into shares of Common Stock upon such conversion,
all such accrued interest shall be due and payable upon Company’s receipt of the
notice of conversion.

 

(d)          The parties agree that Company may (but shall not be required to)
prepay this Note and fully satisfy all amounts due and owing hereunder by paying
to the Holder the Prepayment Amount (as defined below) prior to the Maturity
Date; provided, that prior to any such prepayment of the Prepayment Amount,
Company shall provide at least fifteen (15) days’ prior written notice to the
Holder of its intention to prepay the Note and, at any time during prior to
prepayment, the Holder may exercise its option to convert the Note into shares
of Common Stock as set forth in Section 7(a) by providing written notice to
Company. Upon receipt of any such notice from the Holder prior to the date of
prepayment, Company shall convert the Note into Common Stock as set forth in
Section 7(a). The Prepayment Amount, if received on or before December 31, 2016,
shall be equal to 250% of the Principal. The Prepayment Amount, if received at
any time from and including January 1, 2017 through the Maturity Date, shall be
equal to 350% of the Principal.

 

(e)          The parties agree that the exercise period for any and all warrants
issued in connection with the Note shall terminate on the five (5) year
anniversary of the Effective Date.

 

(f)          The parties agree that the covenants set forth in Section 6(a) of
the Note shall be amended and restated in their entirety, as follows:

 

 2 

 

 

“(a)        Without the prior written consent of the Holder, which may be
provided or withheld in the sole discretion of the Holder, the Company,
including any successor in interest, subsidiaries or affiliates, shall not take
or agree to take any of the following actions:

 

(i)          enter into any purchase agreement(s), lease agreement(s), capital
commitment(s) or other similar obligation(s) which exceed $100,000 in any
calendar year;

 

(ii)         enter into any equipment lease, purchase or other similar
obligations which exceeds $250,000 in value in any single transaction;

 

(iii)        sell, transfer, assign or otherwise dispose of any of the Company’s
assets in excess of $100,000 in value in any single transaction, or otherwise
sell, transfer, assign or otherwise dispose of any of the Company’s assets in a
transaction outside of the ordinary course of the Company’s business, including
but not limited to the sale or transfer of all or substantially all the assets
of the Company (whether by sale, lease, assignment, transfer, merger or other
conveyance) (a “Sale Transaction”);

 

(iv)        purchase, acquire or enter into any agreement or obligation to
purchase or acquire any real property;

 

(v)         enter into any lease for real property providing for lease payments
in excess of $100,000 per annum;

 

(vi)        make any disbursement of cash that is inconsistent with past
practices, outside of the ordinary course of business or in excess of $100,000;

 

(vii)       issue any shares of Common Stock, preferred stock or other equity
rights, options, warrants or other securities, to the extent not set forth on
the capitalization table of the Company; provide, however, the issuance of up to
5,000,000 shares of Common Stock, other equity rights, options, warrants, and/or
other securities are permitted as such issuance relates to the Company’s
anticipated equity offering on the Canadian Stock Exchange. In addition, the
Company shall also be permitted to issue warrants providing for the issuance of
an additional 2,500,000 shares of Common Stock, as it relates to the anticipated
retention of a financial advisory firm; or

 

(viii)      create, incur, assume or suffer to exist any lien, security
interest, claim or encumbrance upon or with respect to any of its assets, now
owned or hereafter acquired other than those in favor of the Holder or the
Senior Creditors (as defined in the Note).”

 

(g)         The parties agree that the Common Stock to be issued upon conversion
of the Note pursuant shall be subject to the registration rights set forth in
the Letter Agreement (the “Registration Rights”). In the event that the Company
enters into a subsequent Registration Rights Agreement (“Subsequent RRA”) upon
terms superior to the Registration Rights, the Note shall be deemed amended and
restated to incorporate the terms of the Subsequent RRA. Company shall be
responsible for any attorneys’ fees and expenses associated with the
registration of Company’s Common Stock thereunder.

 

 3 

 

 

(h)         The parties agree as follows:

 

(i)          For so long as any principal or accrued interest remains
outstanding under the Note, in the event that Company receives an offer from a
third party (“Third Party Offeree”) to purchase all of the outstanding shares of
Company’s equity or debt securities (a “Third Party Offer”), Company shall have
five (5) calendar days to give written notice (“Notice of Third Party Offer”) of
such Third Party Office to the Holder, together with an option to participate in
such Third Party Offer, on an as-converted basis, upon the terms thereof.

 

(ii)         The Holder shall have ten (10) calendar days following receipt of a
Notice of Third Party Offer to submit to Company a written notice of acceptance
of such Third Party Offer (“Notice of Acceptance”), together with a notice of
conversion of all or a portion of any amounts outstanding under the Note.

 

(iii)        Upon Company’s receipt of a Notice of Acceptance from the Holder,
the Holder, Company and the Third Party Offeree shall execute and deliver any
additional documents and instruments and perform any additional acts that the
parties reasonably determine to be necessary or appropriate to effectuate and
perform the transactions contemplated thereby.

 

(i)          The parties agree that Company may, as a condition to the transfer
of any of the Note, require that the request for transfer be accompanied by an
opinion of counsel reasonably satisfactory to Company, the reasonable attorneys’
fees associated with which opinion of counsel to be paid by the Company, to the
effect that the proposed transfer does not result in a violation of the
Securities Act.

 

4.          Representations and Warranties. All corporate action on the part of
Company necessary for the issuance and delivery of this Amendment has been
taken. This Amendment, when executed and delivered by Company, shall constitute
valid and binding obligations of each of Company enforceable in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws. Company’s execution, delivery and
performance of its obligations under this Amendment and related documents and
agreements do not and will not (a) contravene or conflict with the formation
documents of Company, (b) contravene or conflict with or constitute a violation
of any provision of any law, regulation, judgment, injunction, order or decree
binding upon or applicable to Company, or (c) require the consent of any third
party that has not been obtained.

 

 4 

 

 

5.          Effect of Amendment. The terms and conditions of the Note shall
remain the same and in full force and effect, except as specifically modified or
replaced herein. Without limiting the generality of the foregoing, the parties
agree that this Amendment shall be governed by and construed in accordance with
the laws of the State of Connecticut without giving effect to any choice or
conflict of law provision or rule (whether in the State of Connecticut or any
other jurisdiction) that would cause the application of the laws of any other
jurisdiction. Company and Holder agree that the Federal and State courts of
Connecticut shall be the exclusive forum for the resolution of any disputes
related to this Amendment or the performance by Company or Holder of their
respective obligations hereto. Company and Holder consent to such exclusive
jurisdiction and agree to waive and not assert any objections to such
jurisdiction, including those related to forum non conveniens. The terms of this
Amendment shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto. The Note, as amended by this Amendment,
together with all exhibits and schedules and documents referenced herein,
supersedes all previous understandings and agreements between the parties,
whether oral or written, with respect to the subject matter hereof.

 

6.          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Signatures may be affixed manually or
digitally and delivery of an executed counterpart of the signature pages to this
Amendment by facsimile or by electronic means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

[Signature page follows.]

 

 5 

 

 

In witness whereof, the parties have executed this Amendment as of the date
first set forth above.

 

  GREENWOOD HALL, INC.           Name:  John R. Hall   Title:  Chief Executive
Officer       COLGAN FINANCIAL GROUP, INC.,   AS HOLDER           Name:  Robert
Colgan   Title:  President

 

 6 

